                         Case: 20-10410             Doc: 59-1         Filed: 11/13/20          Page: 1 of 2

                                                      Notice Recipients
District/Off: 1087−5                       User: dwebs                          Date Created: 11/13/2020
Case: 20−10410                             Form ID: 318                         Total: 88


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
cr          Gayla D. Rodgers
                                                                                                                       TOTAL: 1

Recipients of Notice of Electronic Filing:
ust         United States Trustee         Ustpregion20.oc.ecf@usdoj.gov
aty         Aaron D Compton            adcompton777@gmail.com
aty         Angela C Jones          ajones@pncj.com
aty         Kenneth L. Spears          klspears@coxinet.net
aty         Susan J. Manchester          susanmanchester@sbcglobal.net
                                                                                                                       TOTAL: 5

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          David Pierce         PO Box 1014          Rush Springs, OK 73082−1014
tr          Susan J. Manchester          1100 N Shartel        Oklahoma City, OK 73103
cr          The First National Bank and Trust Company, Chickasha             P.O. Box 1130       Chickasha, Ok 73023
cr          Gayla Diane Pierce          PO Box 1014          Rush Springs, OK 73082
6424485     3B Industries         PO Box 37         Comanche, OK 73529−0037
6424486     A One Chemicals           PO Box 63         Martinsville, TX 75958−0063
6424491     AT&T          c/o Bankruptcy          1801 Valley View Ln         Farmers Branch, TX 75234−8906
6424487     Account Management Resources Llc,             PO Box 60607          Oklahoma City, OK 73146−0607
6424488     Acct Mgmt Resources Ll           726 W Sheridan Ave           Oklahoma City, OK 73102−2412
6424489     American Electric          PO Box 371496          Pittsburgh, PA 15250−7496
6424490     American Finansco           32416 Autumn Forest Ct          Magnolia, TX 77354−6888
6424495     BS Marketing           15 N 8th St Ste 200       Duncan, OK 73533−4601
6424492     Bates Repair Service         7050 Highway 81           Chickasha, OK 73018
6424493     Bison Oilfield         PO Box 248819          Oklahoma City, OK 73124−8819
6424494     Blue Cross Blue Shield of Oklahoma            PO Box 3283         Tulsa, OK 74102−3283
6424496     Central States Recovery         PO Box 3130           Hutchinson, KS 67504−3130
6424497     Cheek & Falcone, PLLC            6301 Waterford Blvd          Oklahoma City, OK 73118−1162
6424498     Chickasha Oilfield Supply          PO Box 1746          Chickasha, OK 73023−1746
6424499     Compusource           PO Box 269021          Oklahoma City, OK 73126
6424500     Craig PC         PO Box 309          Ninnekah, OK 73067−0309
6424501     Credit Collections Inc        PO Box 60607           Oklahoma City, OK 73146−0607
6424502     Dept of Environmental Quality           PO Box 2036         Oklahoma City, OK 73101
6424503     Direct TV         PO Box 6550           Greenwood Village, CO 80155−6550
6424504     Directional Fluid Disposals         6801 Camille Ave          Oklahoma City, OK 73149−5204
6424505     Discount Auto Supply           806 S Broadway St          Marlow, OK 73055−3434
6424506     Fastenal        PO Box 1286           Winona, MN 55987
6424507     Gayla D. Pierce         604 S Rush Ave          Rush Springs, OK 73082−3134
6496105     Gayla D. Rodgers          4873 County Street 2850          Marlow, OK 73055
6424508     Grady Memorial Hospital           2220 W Iowa Ave           Chickasha, OK 73018−2738
6479729     Heavy Truck & Trailer Parts Inc          1400 E Bois D'Arc         Duncan, OK 73533
6424509     Heavy Truck and Trailer          1400 E Bois D Arc Ave          Duncan, OK 73533−9493
6424510     Hoover Materials Handling Group Inc.            2135 Highway 6 S         Houston, TX 77077−4319
6424511     Internal Revenue Service          Centralized Insolvency Op.        PO Box 21126       Philadelphia, PA
            19114−0326
6424512     International Development Services          7900 E Union Ave Ste 1100         Denver, CO 80237−2746
6424513     Interstate Batteries of Western OK         3108 S 4th St        Chickasha, OK 73018−7257
6424514     Jennifer Black         3262 Westheimer Rd # 651           Houston, TX 77098−1002
6424515     Johnson Law Firm           1250 Barclay Blvd # 200         Buffalo Grove, IL 60089−4500
6424516     K and S Tire         PO Box 686          Kingfisher, OK 73750−0686
6424517     Kevin Lee Fritz         714 Locust St        Saint Louis, MO 63101−1603
6424518     Kimbell Midwest           4800 Roberts Rd         Columbus, OH 43228−9791
6424519     Kraft Leasing         320 Kindleberger Rd         Kansas City, KS 66115−1204
6424520     Liberty National Bank          1924 S 4th St        Chickasha, OK 73018−5929
6424521     Martin Foster         PO Box 44          Marlow, OK 73055
6424522     Matco Tools          1013 Black Rd         Marlow, OK 73055−5235
6424523     Milestone Equipment Holdings, LLC             1900 S Portland Ave        Oklahoma City, OK 73108−3810
6424524     Milestone Trailer Leasing          40 Karydan Ct        Saint Charles, MO 63301
6424525     Nalco Company            PO Box 730005          Dallas, TX 75373
6424526     NetPro         PO Box 1305          Duncan, OK 73534−1305
6488203     NetPro IT LLC           506 W Elk Avenue          Duncan OK 73533
6424527     Ninnekah Truck Shop           1240 US HIGHWAY 277              Chickasha, OK 73018
6424528     Northern Safety          PO Box 4250         Utica, NY 13504
6424529     Oklahoma Dept of Labor           3017 N Stiles Ave Ste 100         Oklahoma City, OK 73105−2807
6489401     Oklahoma Tax Commission              General Counsel's Office       100 N. Broadway Ave., Suite 1500       Oklahoma
            City, OK 73102
                      Case: 20-10410            Doc: 59-1         Filed: 11/13/20          Page: 2 of 2

6424530   Oklahoma Tax Commission            PO Box 26800          Oklahoma City, OK 73126−0800
6424531   Oliver Cvitanic Md PA         9901 S Pennsylvania Ave          Oklahoma City, OK 73159−6920
6424532   Oliver Cvitanic, MD        9901 S Pennsylvania Ave          Oklahoma City, OK 73159−6920
6424533   Polston Tax Resolution        2424 Springer Dr Ste 100         Norman, OK 73069−3966
6424534   Quality Petroleum       PO Box 15308          Little Rock, AR 72231
6482207   Quality Petroleum, Inc       P O Box 15308          Little Rock, AR 72231−5308
6424535   R and L Auto Supply         4223 CS 2806        Rush Springs, OK 73082
6424539   RP Tank Wash, LLC           PO Box 1014        Rush Springs, OK 73082
6424540   RP Truck Shop, LLC          PO Box 1014         Rush Springs, OK 73082
6424541   RP Trucking, LLC         PO Box 1041         Rush Springs, OK 73082
6424536   Randy Dearinger        118 N 4th St        Chickasha, OK 73018−2602
6424537   Real Time Labor Pro         PO Box 21728         Tampa, FL 33622
6424538   Richard G. Hoefling        1520 S York Rd         Gastonia, NC 28052−6138
6424542   Rush Truck Center        8700 W IH−40          Oklahoma City, OK 73101
6424543   S and S Logistics      PO Box 258831          Oklahoma City, OK 73125
6424544   Safety Kleen        PO Box 650509         Dallas, TX 75265
6424545   Southern Tank Leasing, Inc.        PO Box 1237          Demopolis, AL 36732
6424546   Synerprise Consulting        5651 Broadmoor St          Mission, KS 66202−2407
6424547   Synerprise Consulting SE        5651 Broadmoor St           Mission, KS 66202−2407
6424548   The Ambassador Company            1520 S York Rd          Gastonia, NC 28052−6138
6483521   The First National Bank &        Trust Company           PO Box 1130         Chickasha OK 73023
6424549   The First National Bank & Trust Co.        1100 N Council Ave           Blanchard, OK 73010−8037
6483687   The First National Bank & Trust Company          PO Box 1130           Chickasha OK 73023
6424550   Tinker Fcu        PO Box 45750         Tinker AFB, OK 73145−0750
6424551   Unifirst       2130 E California Ave        Oklahoma City, OK 73117−4617
6424552   Univar        PO Box 849027         Dallas, TX 75284−9027
6424553   Veterans Waste Solutions        5000 Falls of Neuse Rd Ste 405          Raleigh, NC 27609−5480
6424554   Wichita Waste Management           PO Box 1795          Wichita Falls, TX 76307
6424555   Xtra Lease        640 Cepi Dr Ste A       Chesterfield, MO 63005−1366
                                                                                                             TOTAL: 82
